DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 17: it is not clear what applicant means by a solid blank.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


          Claim(s) 1, 2, 10-11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. 4984904) [hereinafter Nakano].
Nakano discloses in Fig. 1 a device in the field of applicant’s endeavor comprising a metal sleeve/ thermowell/ sheath 22, a protection tube/ insert 21 made of SiC. An adhesive member made of a fire/ temperature resistant material/ insulation 23 between the sheath and the insert, a temperature sensing element 8, 9 within the insert 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claim(s) 1, 3-4, 6, 8, 10-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (U.S. 7855632) [hereinafter Schuh] in view of Thiesen (U.S. 5147137).
Schuh discloses in Fig. 11 a temperature sensor of claim 1 wherein the sensing element is a resistance temperature device (RTD) selected from the group consisting of a thin film RTD and a wire wound RTD.  A tube 26 includes a material selected from a group consisting of stainless steel (metal), Alloy 600, nickel alloy, and platinum. An insulator/ insert 50 (50Y, 50X) includes a ceramic material selected from the group consisting of magnesium oxide (MgO), aluminum oxide (Al.sub.2O.sub.3), Hafnia (Hf), and boron nitride (BN). FIGS. 11A and 11B illustrate sensor 90 (shown as 90A and 90B) manufactured according to other embodiments of the invention. 
The  outer sheath/ tube encases the insulator/ insert in a compressed/ pressed manner. 
FIG. 11A illustrates a sheath 26, a temperature sensor after having been substantially assembled, but prior to the tube 20 being reduced in size, thereby compacting the insulating powder/ insert 50 within the tube 20.  The temperature sensor (element and wires) is surrounded by an insulation powder / insert 50Y surrounding the wires and insert 50X surrounding the sensing element 12. 
For claim 3: the temperature sensitive element is an RTD element.
For claim 4: the insert 50 has a cylindrical shape and an outer diameter positioned adject/ adjacent  an inner diameter of the sidewall of the sheath 26, Fig. 2.
For claim 6: the RTD element is a thin film RTD element having a rectangular shape, Fig. 2, wherein the thin film RTD element is disposed within an inner diameter of the insert.
The sensing element 12 can be an RTD element (wire wound type or thin film type).
For claim 8: comprising a compacted insulative powder that spaces the RTD from a distal end of the outer sheath, Figs. 11.
For claim 10: the sheath 20 is formed of metal.
For claim 11: A method of manufacturing a temperature probe, the method comprising: 
providing an end of a metallic sheath;
positioning an insert within the metallic sheath, the silicon carbide insert
having a bore extending at least partially therethrough; and
inserting a temperature sensitive element into the bore of the silicon carbide insert.
For claim 12: The  outer sheath/ tube encases the insulator/ insert in a compressed/ pressed manner. 
For claim 13: the temperature sensitive element 12 is a wire-wound RTD element.
For claim 14: the temperature-sensitive element is a thin film RTD element.
For claim 18: A temperature measurement system comprising: a thermowell/ housing/ sheath  20 having a distal end and a cylindrical sidewall extending therefrom; a temperature probe disposed within the thermowell; and an insert positioned within the thermowell and disposed about the temperature probe.
For claim 19: the temperature probe is an RTD temperature probe.
Schuh teaches that the insert made of Al.sub.2 O.sub.3. Schuh does not explicitly teach that the insert is formed of silicon carbide. 
However, Thiesen discloses a device in the field of applicant’s endeavor and teaches that one refractory material such as  Al.sub.2 O.sub.3, could be replaced with other refractory materials, including silicon carbide, chrome alumina, chrome magnasite, or any other refractory material.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to make an insert of SiC because  the use of the particular material, i.e., SiC, for the  insert, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insert disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
For claim 11: the method steps will be met during the normal manufacturing process of the device stated above. 
         Claim(s) 1-4, 6, 8, 10-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (U.S. 7855632) [hereinafter Schuh] in view of Allaire (U.S. 5474618).
Schuh discloses in Fig. 11 a temperature sensor of claim 1 wherein the sensing element is a resistance temperature device (RTD) selected from the group consisting of a thin film RTD and a wire wound RTD.  A tube 26 includes a material selected from a group consisting of stainless steel (metal), Alloy 600, nickel alloy, and platinum. An insulator/ insert 50 (50Y, 50X) includes a ceramic material selected from the group consisting of magnesium oxide (MgO), aluminum oxide (Al.sub.2O.sub.3), Hafnia (Hf), and boron nitride (BN). FIGS. 11A and 11B illustrate sensor 90 (shown as 90A and 90B) manufactured according to other embodiments of the invention. 
The  outer sheath/ tube encases the insulator/ insert in a compressed/ pressed manner. 
FIG. 11A illustrates a sheath 26, a temperature sensor after having been substantially assembled, but prior to the tube 20 being reduced in size, thereby compacting the insulating powder/ insert 50 within the tube 20.  The temperature sensor (element and wires) is surrounded by an insulation powder / insert 50Y surrounding the wires and insert 50X surrounding the sensing element 12. 
For claim 3: the temperature sensitive element is an RTD element.
For claim 4: the insert 50 has a cylindrical shape and an outer diameter positioned adject/ adjacent  an inner diameter of the sidewall of the sheath 26, Fig. 2.
For claim 6: the RTD element is a thin film RTD element having a rectangular shape, Fig. 2, wherein the thin film RTD element is disposed within an inner diameter of the insert.
The sensing element 12 can be an RTD element (wire wound type or thin film type).
For claim 8: comprising a compacted insulative powder that spaces the RTD from a distal end of the outer sheath, Figs. 11.
For claim 10: the sheath 20 is formed of metal.
For claim 11: A method of manufacturing a temperature probe, the method comprising: 
providing an end of a metallic sheath;
positioning an insert within the metallic sheath, the silicon carbide insert
having a bore extending at least partially therethrough; and
inserting a temperature sensitive element into the bore of the silicon carbide insert.
For claim 12: The  outer sheath/ tube encases the insulator/ insert in a compressed/ pressed manner. 
For claim 13: the temperature sensitive element 12 is a wire-wound RTD element.
For claim 14: the temperature-sensitive element is a thin film RTD element.
For claim 18: A temperature measurement system comprising: a thermowell/ housing/ sheath  20 having a distal end and a cylindrical sidewall extending therefrom; a temperature probe disposed within the thermowell; and an insert positioned within the thermowell and disposed about the temperature probe.
For claim 19: the temperature probe is an RTD temperature probe.
Schuh does not explicitly teach that the insert is formed of silicon carbide. 
For claims 1-2: Allaire discloses in Fig. 1-2  a temperature probe comprising a thermocouple, an outer sheath 2 having sidewall, an insert 3 made of SiC interposed between the sidewall and the temperature sensitive element/ thermocouple.
For claim 11: the method steps will be met during the normal manufacturing process of the device stated above. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to make an insert of SiC because  the use of the particular material, i.e., SiC, for the  insert, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insert disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to replace the temperature sensor (wired or thin film RTD) of Schuh with a thermocouple of Allaire, because both of them are temperature sensing device which will perform the same function of sensing temperature if one is replaced with another.
           Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuh and Allaire, as applied to claims above, and further in view of Goedel (U.S. 20160178449).
Schuh and Allaire disclose the device/ method as stated above.
They do not explicitly teach that the RTD is of cylindrical/ circular shape.
Goedel discloses a device in the field of applicant’s endeavor and teaches an RTD of circular/ cylindrical shape.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention  to make the RTD of cylindrical shape, as taught by Goedel, because the particular shape of the RTD, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Prior Art because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976).
           Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Schuh and Allaire, as applied to claims above, and further in view of in view of WO0120259A1 [hereinafter WO].
Schuh and Allaire disclose the device/ method as stated above.
They do not explicitly teach that the RTD is of cylindrical/ circular shape.
WO discloses a device in the field of applicant’s endeavor and teaches an RTD having 
a cylindrical shape;
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention  to make the RTD of cylindrical shape, as taught by Prior Art, because the particular shape of the RTD, absent any criticality, is only considered to be an obvious modification of the shape disclosed by Prior Art because the court has held that a change in shape or configuration, without criticality, is within the level of skill in the art as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide. In re Dailey, 149 USPQ 47 (CCPA 1976).
          Claim(s) 1-2, 10-12, 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable by Allaire (U.S. 5474618).
For claims 1-2, 18: Allaire discloses in Fig. 1-2  a temperature probe comprising a thermocouple 7, an outer sheath/ thermowell (refractory material or ceramic) 2 having sidewall, an insert 3, 6  made of SiC interposed between the sidewall 2 and the temperature sensitive element/ thermocouple 7, 11.
For claim 11: the method steps will be met during the normal manufacturing process of the device stated above. 
For claim 12: as it appears from Fig. 1, the inset 3 is tightly attached/ bonded/ pressed into the outer sheath. 
For claim 24: the end cap portion 3 is in contact with the distal end of the thermowell 2, Fig. 1.
Allaire does not explicitly teach that the outer sheath/ thermowell could be metal. However, Allaire teaches that the outer sheath could be any refractory material. It is very well known that metals could be refractory materials and refractory metals are very well known in the art. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device of Allaire, so as to make the outer sheath of refractory metal, because both of them, the refractory material of Allaire and the refractory metal would perform the same function of protection of the device of high temperature and harsh environment if one is replaced with another.
           Claim(s)  25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allaire  in view of Nyffenegger (U.S. 20070252672).
Allaire discloses the device/ method as stated above.
Allaire does not explicitly teach the limitations of claim 25.
Nyffenegger discloses a device in the field of applicant’s endeavor comprising an outer sheath, an insert, an RTD, wherein the RTD/ end cap is in a contact with the outer sheath, as shown in Fig. 1. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to make the RTD in contact with the outer sheath, so as to allow better heat conduction from the object of interest to the RTD, as very well known in the art.
           Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allaire  in view of Ihle et al. (U.S. 9958336).
Allaire discloses the device/ method as stated above.
Allaire does not explicitly teach the limitations of claim 25.
Ihle discloses a device in the field of applicant’s endeavor comprising an outer sheath, an insert, an RTD, wherein the RTD/ end cap is in a direct contact with the outer sheath, as shown in Fig. 1. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to make an RTD in contact with the outer sheath, so as to allow better heat conduction from the object of interest to the RTD, as very well known in the art.
            Claim(s) 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQueen (U.S. 5438866) in view of Nakano et al. (U.S. 4984904) [hereinafter Nakano].
McQueen discloses in Figs. 12, 13 a device in the field of applicant’s endeavor comprising an RTD 162, an insert 164 surrounding an RTD, a sheath 174 surrounding the insert (Fig. 13) and an outer sheath/ thermowell 196 surrounding the sheath (Fig. 12).
McQueen does not explicitly teach that the insert is made of SiC. 
Nakano discloses in Fig. 1 a device in the field of applicant’s endeavor comprising a metal sleeve/ thermowell/ sheath 22, a protection tube/ insert 21 made of SiC.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to make an insert of SiC because  the use of the particular material, i.e., SiC, for the  insert, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the insert disclosed by Prior Art since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
            Claim(s) 21, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over McQueen (U.S. 5438866) and Nakano, as applied to claims above, and further in view of Schuh.
McQueen and Nakano disclose the device/ method as stated above.
They do not disclose that the RTD is a thin film RTD or wire-wound RTD.
Schuh teaches and RTD being a thin film RTD or wire-wound RTD.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to replace the RTD of McQueen and Nacano with the RTD of Schuh, because both of them are RTD which will perform the same function of sensing temperature, if one is replaced with another.
         Claim(s) 18-21, 23-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashemian (U.S. 8840301) in view of Allaire.
         Hashemian discloses in Fig. 5 a thermowell 12, a probe comprising an insert/ thermal coupling compound (sheath having a sidewall) 38, a probe comprising an inner insert 32 is inserted in the thermowell 12 (the sensor is a thermocouple and a wire-wound RTD 10). An end cap/ tip portion of the probe is in contact with the thermowell, Fig. 5.
Hashemian does not explicitly teach that the insert is SiC.
Allaire discloses in Fig. 1-2  a temperature probe comprising a thermocouple, an outer sheath 2 having sidewall, an insert 3 made of SiC interposed between the sidewall and the temperature sensitive element/ thermocouple.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to replace the thermally conductive insert with the SiC is known to have high thermal conductivity, thus, one thermally conductive material could be replaced with another and they will perform the same function of providing thermal contact between the thermowell  and the probe so as to provide a faster measurements as well known in the art.


Allowable Subject Matter
Claims 7, 9, 15-16, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claim 17 due to the reasons stated above. See 112 rejection.
Kim et al. (U.S. 9846084) discloses in Fig. 6 a  temperature measuring member 50 comprises a sheath/ housing a protective tube/ insert 54 and a thermocouple. The protective tube 54 having the dual structure may be variously modified according to the embodiment. For example, the protective tube 54 may comprise molybdenum and the outer surface of the molybdenum protective tube 54 may be coated with the heat-resistant coating 55 comprising silicon carbide.
Mayer et al. (U.S. 5277496) [hereinafter Mayer]: Mayer discloses in Fig. 1  a temperature probe comprising a thermocouple, an outer sheath 16 having sidewall, an insert 14 made of SiC interposed between the sidewall. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 08, 2022